     Case 2:20-cv-01013-TLN-CKD Document 18 Filed 12/23/20 Page 1 of 2


 1   XAVIER BECERRA, State Bar No. 118517
     Attorney General of California
 2   MARIA G. CHAN, State Bar No. 192130
     Supervising Deputy Attorney General
 3   JANINE W. BOOMER, State Bar No. 267204
     Deputy Attorney General
 4    1300 I Street, Suite 125
      P.O. Box 944255
 5    Sacramento, CA 94244-2550
      Telephone: (916) 210-7527
 6    Fax: (916) 322-8288
      E-mail: Janine.Boomer@doj.ca.gov
 7   Attorneys for Respondent

 8
                              IN THE UNITED STATES DISTRICT COURT
 9
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12

13   MONRELL D. MURPHY,                                      2:20-cv-01013-TLN-CKD (HC)

14                                          Petitioner, ORDER GRANTING RESPONDENT’S
                                                        SECOND REQUEST FOR AN
15                 v.                                   EXTENSION OF TIME TO FILE A
                                                        RESPONSE
16

17   RALPH DIAZ,

18                                        Respondent.

19

20          Petitioner is a state prisoner, proceeding without counsel, with a Petition for Writ of

21   Habeas Corpus pursuant to 28 U.S.C. § 2254. Pending before the Court is Respondent’s Second

22   Request for an Extension of Time to File a Response.

23          Good cause appearing, IT IS HEREBY ORDERED:

24          1. Respondent’s Second Request for an Extension of Time to File a Response is granted;

25          2. Respondent’s response to the Petition is due on or before February 4, 2021; and

26          3. If Respondent files an Answer to the Petition, Petitioner may file a Traverse within

27             thirty days of the date of service of Respondent’s Answer. If Respondent moves to

28             dismiss, Petitioner must file an Opposition or Statement of Non-Opposition within
                                                         1
                        [Proposed] Order Granting Resp’t’s First Req. for an Ext. of Time (2:20-cv-01013-TLN-CKD)
     Case 2:20-cv-01013-TLN-CKD Document 18 Filed 12/23/20 Page 2 of 2


 1           twenty-one days of the date of service of Respondent’s motion.

 2
     Dated: December 23, 2020
 3                                                    _____________________________________
 4                                                    CAROLYN K. DELANEY
                                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
                     [Proposed] Order Granting Resp’t’s First Req. for an Ext. of Time (2:20-cv-01013-TLN-CKD)
